DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: it recites ““capsule-shaped” … “runway-shaped”” and it is recommended to delete the quotation marks (“”) to resolve the issue.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “runway-shaped” in line 4 and line 6, the examiner respectfully points out runway-shaped is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Note that runway-shaped is not a commonly used term in the fan art and without a specific definition within the disclosure the term and the claim is rendered indefinite.
Furthermore, claim 1 recites “formed by a "runway-shaped" shaft seat (2-2) and two rotary shafts, and two rotary shafts are fixed … wherein a rotary shaft I (2-1) located at an upper end is a rotary shaft II” (emphasis added); it is not clear if the second instance two rotary shafts is recited refers to additional and different two rotary shafts or to the same two rotary shafts previously recited. Furthermore, it is not clear if a rotary shaft I and a rotary shaft II refer to additional and different rotary shaft I and rotary shaft II or to one of the two rotary shafts previously recited.
Claims 2-6 depend from claim 1 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 3 recites “back surfaces of the fan head (1) and the fan handle” and depends from claim 1 which recites “back surfaces of the fan head (1) and the fan handle;” it is not clear if the back surfaces recited in claim 3 refer to additional and different back surfaces or to the same back surfaces recited in claim 1. 
Furthermore, claim 3 recites “a hollow rotary shaft” and depends from claim 1 which recites “two rotary shafts, and two rotary shafts are fixed … wherein a rotary shaft I (2-1) located at an upper end is connected with the fan head (1), and a rotary shaft II;” it is not clear if a hollow rotary shaft in claim 3 refers to an additional and different rotary shaft or to one of the rotary shafts recited in claim 1.
Claims 4-5 depend from claim 3 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 5 recites “the shaft hole of the hollow rotary shaft” and depends from claim 4 which recites “shaft holes of the hollow rotary shafts” and from claim 3 which recites “a hollow rotary shaft;” it is not clear if the shaft hole of the hollow rotary shaft refers to one of the shaft holes of the hollow rotary shafts recited in claim 4, to a shaft hole not recited yet for the hollow rotary shaft recited in claim 3 or an additional and different shaft hole.

Clarification and/or amendment is respectfully requested.

Claim 6 recites “PC plastic and 30GF% … PPS resin” however, none of said PC, GF and PPS acronyms have been defined, rendering the claim indefinite.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 (as far as the claims are definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Plotkin (US 20190351360 A1) in view of Leung et al – hereafter Leung – (US 8,451,595 B2).

claim 1, Plotkin teaches a foldable hand-held fan (Fig.1/4), comprising a fan head (Fig.1, 102) and a fan handle (Fig.1, 104) which are rotatably connected up and down via a rotatable coupling structure (Fig.1/4, 106) provided between the fan head and the fan handle (Fig.1/4). 
Plotkin does not explicitly teach the coupling structure is an independent and entirely "capsule-shaped" double-shaft structure, the double-shaft structure is mainly formed by a "runway-shaped" shaft seat and two rotary shafts, and two rotary shafts are fixed at both ends of an inner cavity of the "runway-shaped" shaft seat respectively, wherein a rotary shaft I located at an upper end is connected with the fan head, and a rotary shaft II located at a lower end is connected with the fan handle, and the two rotary shafts are disposed at the sides of back surfaces of the fan head and the fan handle at the same time.
Leung teaches a hand-held device (Fig.7/8) including a first component (Fig.7/8, 105) and a second component (Fig.7/8, 110) that are rotatably connected up and down via a rotatable coupling structure (Fig.7/8, 115). Leung further teaches the coupling structure is an independent and entirely "capsule-shaped" double-shaft structure (Fig.7/8, 115/700/710), the double-shaft structure is mainly formed by a "runway-shaped" shaft seat and two rotary shafts (Fig.7/8, 115/700/710), and two rotary shafts are fixed at both ends of an inner cavity of the "runway-shaped" shaft seat respectively (Fig.7/8, 115/700/710), wherein a rotary shaft I located at an upper end is connected with the first component (Fig.7/8), and a rotary shaft II located at a lower end is connected with the second component (Fig.7/8), and the two rotary shafts are disposed at the sides of back surfaces of the first component and the second component at the same time (Fig.7/8).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the foldable hand-held fan of Plotkin by having the coupling structure is an independent and entirely "capsule-shaped" double-shaft structure, the double-shaft structure is mainly formed by a "runway-shaped" shaft seat and two rotary shafts, and two rotary shafts 

Regarding claim 2, Plotkin and Leung further teach a plug (Plotkin Fig.4, 130) and a socket (Plotkin Fig.4, between 128) are provided at front surfaces of the fan head (Plotkin Fig.4) and the fan handle (Plotkin Fig.4) respectively to form cooperation (Plotkin Fig.1).

Regarding claim 3, Plotkin and Leung further teach a groove (Leung Fig.7/8, note grooves on 105/110 in the space where 115 is located) is provided at corresponding positions of back surfaces of the fan head and the fan handle respectively (Plotkin as modified by Leung), a mounting hole is provided at both inner sides of the groove, and both ends of the double-shaft structure are disposed within the grooves and connected to a hollow rotary shaft through the mounting holes (Leung Fig.7/8; column 5 line 49-50, note wires go through shafts 700/710 of 115 to provide electric connectivity between the first and second components).

Regarding claim 4, Plotkin and Leung further teach the rotary shaft I and the rotary shaft II are both hollow rotary shafts (Leung Fig.7/8; column 5 line 49-50, note wires go through shafts 700/710 of 115 to provide electric connectivity between the first and second components), and an electric wire 

Regarding claim 5, Plotkin and Leung further teach the electric wire is run into the shaft hole of the hollow rotary shaft located at the upper end, and run out of the shaft hole of the hollow rotary shaft located at the lower end of the same side (Leung Fig.7/8; column 5 line 49-50, note wires go through shafts 700/710 of 115 to provide electric connectivity between the first and second components; Plotkin Fig.1/4, inherent component) to connect a motor (Plotkin Fig.1/4, inherent component of 102) within the upper fan head with a battery (Plotkin ¶4, note “powered by a battery” and ¶7 “handheld portion”) within the lower fan handle.

Claim 6 (as far as the claim is definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Plotkin (US 20190351360 A1) in view of Leung et al – hereafter Leung – (US 8,451,595 B2) as applied to claim 1 above, and further in view of Miyamoto et al – hereafter Miyamoto – (US 10,831,245 B1).
Regarding claim 6, Plotkin and Leung teach all the limitations of claim 1, see above, however, do not explicitly teach the double-shaft structure is made with a reinforced material of PC plastic and 30GF%, or is made with a reinforced material of PPS resin.
Miyamoto teaches a device (Fig.1) including a first component (Fig.1, 14) and a second component (Fig.1, 16) that are rotatably connected up and down via a rotatable coupling structure 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the device of Plotkin and Leung by having the double-shaft structure being made with a reinforced material of PPS resin as taught by Miyamoto because this would encompass simple substitution of one known element (the coupling structure material of Plotkin/Leung) for another (the coupling structure material of Miyamoto) to obtain predictable results (providing a coupling structure material known to resist rotating and static loads of two rotatably coupled components).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JUAN G FLORES/Primary Examiner, Art Unit 3745